Citation Nr: 1117611	
Decision Date: 05/06/11    Archive Date: 05/17/11

DOCKET NO.  08-09 720A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for posttraumatic stress disorder (PTSD), currently rated as 70 percent disabling.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Timothy S. Hoseth, Associate Counsel



INTRODUCTION

The Veteran had active duty service from October 1966 to September 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  This matter was previously remanded by the Board in December 2009.

In a January 2011 RO decision, the Veteran's rating for PTSD was increased to 70 percent for the period from December 13, 2006.  As the maximum schedular rating was not assigned, this issue remains in appellate status.  AB v. Brown, 6 Vet. App. 35 (1993).

The Board notes that the Veteran testified at a Board hearing before the undersigned Veterans Law Judge in October 2009; a transcript of this proceeding is associated with the claims file.


FINDINGS OF FACT

1.  The Veteran's PTSD results in a disability picture which more nearly approximates occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or work like setting); inability to establish and maintain effective relationships.

2.  The Veteran's PTSD has not been characterized generally by such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 70 percent for PTSD have not been for the period under appeal.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.130, Diagnostic Code 9411 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), and 3.326(a), VA has a duty to notify and assist claimants.

I. Notice

The VCAA provides that VA has a duty to notify claimants of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

The notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006).

The United States Court of Appeals for Veterans Claims' decision in Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004), held, in part, that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits.

The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The RO provided the appellant post-adjudication notice by a letter dated in July 2007.  This notification substantially complied with the requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the evidence necessary to substantiate a claim and the relative duties of VA and the claimant to obtain evidence.  The claimant has been provided with every opportunity to submit evidence and argument in support of his claim, and to respond to VA.

The United States Court of Appeals for Veterans Claims (Court), in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), purported to clarify VA's notice obligations in increased rating claims.  The Court held that a notice letter must inform the Veteran that, to substantiate a claim, he or she must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment and daily life.  The Court also held that where the claimant is rated under a diagnostic code that contains criteria necessary for entitlement to a higher disability rating that would not be satisfied by the claimant demonstrating a noticeable worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment and daily life, the notice letter must provide at least general notice of that requirement.  The Board points out that the U.S. Court of Appeals for the Federal Circuit recently reversed the Court's holding in Vazquez, to the extent the Court imposed a requirement that VA notify a Veteran of alternative diagnostic codes or potential "daily life" evidence.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  Reviewing the July 2008 correspondence in light of the Federal Circuit's decision, the Board finds that the Veteran has received 38 U.S.C.A. § 5103(a)-compliant notice as to his increased rating claim.  The Veteran's claim was thereafter readjudicated in January 2011 via a rating decision.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (stating that the issuance of a fully compliant VCAA notification followed by readjudication of the claim is sufficient to cure a timing defect).

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).

II. Duty to Assist

The VCAA also provides that VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  In this case, the Veteran's service treatment records and VA treatment records are on file.  There is no indication of available, outstanding records which would support the Veteran's PTSD claim.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(1)-(3).

The Veteran was afforded VA examinations regarding his PTSD claim in August 2007, November 2008, and February 2010.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The examination reports are thorough and contain sufficient information to decide the PTSD issue on appeal.  Thus, the Board finds that further examination is not necessary.

The Board finds there was substantial compliance with its December 2009 remand instructions.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that only substantial compliance with the terms of the Board's engagement letter would be required, not strict compliance); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall violation when the examiner made the ultimate determination required by the Board's remand, because such determination 'more than substantially complied with the Board's remand order').  In this regard, additional VA treatment records were obtained and the Veteran afforded a VA examination for his PTSD claim in February 2010.  Therefore, the Board will proceed to review and decide the claim based on the evidence that is of record.

For all the foregoing reasons, the Board concludes that VA's duties to the Veteran to notify and assist him have been fulfilled with respect to the issue on appeal, and the appellant is not prejudiced by a decision on the claim at this time.

Increased Rating

The Veteran contends that his service-connected PTSD is more disabling than currently evaluated.

Disability evaluations are determined by the application of the Schedule For Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a claim, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

The Veteran's service-connected PTSD has been rated by the RO under the provisions of 38 C.F.R. § 4.130, Diagnostic Code 9411.  Under this regulatory provision: a 50 percent disability rating is warranted if the Veteran experiences occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect, circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent disability rating is warranted if the Veteran experiences occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or work like setting); inability to establish and maintain effective relationships.

A 100 percent disability rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

The Board recognizes that the Court in Mauerhan v. Principi, 16 Vet. App. 436 (2002), stated that the symptoms listed in VA's general rating formula for mental disorders are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  

Considerations in evaluating a mental disorder include the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  The evaluation must be based on all evidence of record that bears on occupational and social impairment rather than solely on an examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a).  Although the extent of social impairment is a consideration in determining the level of disability, the rating may not be assigned solely on the basis of social impairment.  38 C.F.R. § 4.126(b).

The Global Assessment of Functioning (GAF) scale reflects the psychological, social and occupational functioning under a hypothetical continuum of mental illness.  See American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).  See also Carpenter v. Brown, 8 Vet. App. 240, 243 (1995); 38 C.F.R. § 4.130.  According to the DSM-IV, a GAF score of 61-70 indicates some mild symptoms (e.g. depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g. occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  A GAF score of 51-60 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  A GAF score of 41-50 indicates serious symptoms (e.g. suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF score of 31-40 indicates some impairment in reality testing or communication (e.g. speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g. depressed man avoids friends, neglects family, and is unable to work).

Factual Background and Analysis

The present appeal involves the Veteran's claim that the severity of his service-connected PTSD warrants a higher disability rating, which was received by VA in May 2007.  Historically, service connection was granted for the Veteran's PTSD in a June 1987 rating decision and assigned a 10 percent disability rating, effective April 8, 1987.  A January 2003 rating decision increased the disability rating from 10 percent to 30 percent, effective October 3, 2002.  Then, a November 2005 rating decision increased the disability rating from 30 percent to 50 percent, effective October 18, 2005.  Subsequently, a January 2011 rating decision increased the disability rating from 50 percent to 70 percent, effective December 13, 2006.  As the maximum schedular rating was not assigned, this issue remains in appellate status.  AB v. Brown, 6 Vet. App. 35 (1993).

Initially, the Board notes that it has thoroughly reviewed all the evidence in the claims folder.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss in detail all the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F. 3d 1378, 1380 (Fed. Cir. 2000) (stating that the Board must review the entire record, but does not have to discuss each piece of evidence).  Therefore, the Board's decision focuses on the most salient and relevant evidence, and on what this evidence shows, or fails to show, on the claim.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (stating that the law requires only that the Board discuss its reasons for rejecting evidence favorable to the veteran).

VA medical records reflect the Veteran's ongoing complaints of and treatment for his service-connected PTSD.  A treatment record December 13, 2006 documents that the Veteran was seen for his PTSD and alcohol abuse.  At this time, the Veteran reported that he continued to have problems with irritability, and claimed that h is girlfriend left his because of his irritability.  The Veteran reported that he still had disrupted sleep and recollections.  The Veteran reported that he was still taking medication for his PTSD.  The Veteran denied that he was suicidal or homicidal.  The physician stated that the Veteran was well groomed and had normal psychomotor activity.  The examiner stated that the Veteran seemed dysphoric and had a blunted affect.  The examiner found the Veteran's thoughts to be organized and not pressured.  The Veteran was fully oriented and alert.  The Veteran was not delusional.  The physician assigned a GAF score of 45.

The Veteran was afforded a VA examination in August 2007.  The examiner noted that the claims file was not available for review.  During the examination, the Veteran reported that he had more problems than two years ago.  The Veteran reported that he continued to see his psychiatrist every three weeks.  He reported taking medication for his PTSD.  He reported that psychiatric outpatient treatment only helped him slightly.  The Veteran reported that his sleep is poor, and that, on average, he gets bad dreams three times per week.  He reported that loud noises startle him, and that he hates crowds.  With regard to friends, he reported that it was difficult to maintain friendships, and that he only had short-term friends.  The Veteran reported that he becomes very irritable and will lose his patience, and it does not take much for him to get upset while driving in traffic.  He reported that he occasionally dwells on memories of Vietnam, which are still very vivid, and it makes it difficult for him to concentrate at times.  The Veteran reported that he essentially stopped drinking alcohol since May 2007, which was when he had cardiac stent surgery.  The Veteran denied using any street drugs.  

The Veteran reported that he had experienced two traumatic issues in the last two years.  One was the death of his son, which happened four months ago.  The other was his deteriorating health, particularly spells of transient ischemic attack (TIA).  The Veteran reported that he had full-time work as a truck dealer, but that he was concerned about his job because there had been some complaints from customers about his temper.  The Veteran reported that he was divorced in 2001, and that he had lived alone since that time.  He reported that he used to do a lot of bowling and golf, but that three years ago he essentially lost interest for no particular reason.  He reported that he just watches television and dates his girlfriend at times.  He also reported attending church regularly, since the death of his son, but that he did not belong to any other groups in the community.  The Veteran denied that he had been suicidal.

The examiner noted that the Veteran drove himself to the appointment and arrived on time and alone.  The Veteran was alert and cooperative.  The Veteran's eye contact was good.  His thought processes were relevant and goal-directed.  His behavior in the office entry was socially not conspicuous.  The examiner noted that the Veteran admitted to some excessive worrying in recent times, but stated that generally he could mostly control it.  The only mood swings that the Veteran reported had to do with his excessive irritability over things that the Veteran believed should not really bother him.  The Veteran's affect was appropriate - not unduly elated or depressed.  The Veteran's memory of recent and remote events appeared to be adequate.  

The examiner diagnosed the Veteran with PTSD, bereavement, and alcohol dependence in early remission.  The examiner assigned a GAF score of 52.  The examiner opined that the Veteran remained capable of administering any benefit payments in his own best interest.

In November 2008, the Veteran was afforded another VA examination.  The examiner noted that the claims file was reviewed.  The Veteran reported that he received outpatient treatment for his PTSD, but that in the past year he had missed some appointments with his psychiatrist because of work pressures.  He reported that he continued to take psychiatric medication, and denied any side effects.  However, treatment effectiveness at this time was considered as poor, as there had been no significant improvement in the Veteran's symptoms, and, in fact, his symptoms had been getting progressively worse.  The Veteran reported that he drank approximately four to five days per week and eight to ten beers per day.  The Veteran reported that he had been divorced since 2003, that he lived alone, that one son died in 2007, and that he had another son, and that they had a good relationship.  The Veteran reported that he had very few close friends, as he had no interest in social connections, and that he was becoming socially isolated.  The Veteran further reported that over the last fifteen months he had become more socially isolated, with his son being the only person whom he maintained contact with (outside of his job).  He reported that his activities and leisure pursuits included watching television, using the Internet, reading newspapers, and some exercise.  The Veteran denied any history of suicide attempts and violence/assaultiveness.  The Veteran reported that he worked full-time as a rental agent, that he had had the job for ten years, and that he had not missed any time off of work over the past twelve months.  He did report that he had been irritable with customers, that there had been some complaints, and that his boss had talked to him about the issue.  He reported that his relationship with co-workers was poor.  The Veteran reported that his thinking was very pessimistic, and his mood was irritable and frequently depressed.  The Veteran reported that it was difficult to remember instructions and to concentrate.

With regard to PTSD symptoms, the Veteran reported experiencing recurrent and intrusive distressing recollections and dreams of the event, including images, thoughts, or perceptions.  The Veteran reported taking efforts to avoid thoughts, feelings, or conversations associated with the trauma.  He reported taking efforts to avoid activities, places, or people that arouse recollections of the trauma.  He also reported markedly diminished interest or participation in significant activities, and feelings of detachment or estrangement from others.  The Veteran reported difficulty falling or staying asleep, irritability or outbursts of anger, difficulty concentrating, and hypervigilance.  The Veteran reported that the onset of his symptoms was chronic.  The Veteran denied experiencing any remissions.  

The examiner noted that the Veteran's psychomotor activity was tense, his speech was unremarkable, and his attitude was cooperative, suspicious, irritable, and guarded.  The Veteran's affect was appropriate and full.  His mood was anxious and dysphoric.  His attention was intact and he had good concentration.  The Veteran was oriented to person, time, and place.  His thought process was unremarkable and illogical.  The Veteran's thought content included suicidal ideation, but without any plans; however, he denied homicidal thoughts and episodes of violence.  The Veteran did not have delusions or hallucinations.  The examiner found that the Veteran understood the outcome of his behavior.  The Veteran had above average intelligence and understood that he had a problem.  The Veteran reported sleep impairment, which included delayed sleep onset, then restless sleep with frequent awakening several times each night and nightly nightmares.  The examiner found that the Veteran did not have inappropriate or obsessive/ritualistic behavior.  The Veteran interpreted proverbs appropriately.  He denied experiencing panic attacks.  The Veteran's impulse control was good.  The Veteran had good self control and able to maintain minimum personal hygiene.  The examiner found that there were no problems with activities of daily living.  The examiner noted that the Veteran gave laconic, brief answers, and there was no evidence of dramatization or manipulation.  The examiner found that the Veteran's recent memory was normal, but his remote and immediate memory was mildly impaired.  The examiner diagnosed the Veteran with PTSD and alcohol abuse.  The examiner stated that Veteran's alcohol abuse was aggravating his irritability.  The examiner assigned a GAF score of 51.  The examiner found that the Veteran was competent, as he paid his bills appropriately and knew the extent of his income and indebtedness.

The Veteran provided testimony about his PTSD symptoms during an October 2009 Board hearing.  The Veteran testified that his PTSD was getting more severe as time goes on, and that he believed he was unfit to be working.  The Veteran testified that his PTSD had affected his relationships greatly.  He testified that he had been through a divorce and had no close friends or any recent romantic relationships.  He denied being involved in any groups.  He testified that he was very defensive and irritable.  He testified that he experienced constant nightmares and slept very little.  The Veteran testified that he was surprised that he had not been released from his job because of some of his actions including being short-tempered.  He testified that he cannot stand crowds or being in close quarters.  The Veteran testified that his PTSD symptoms had become more severe since 2007.  The Veteran testified that he becomes angry very easily and has thought about being physically violent, but that it has never gotten to the point where he has actually become violent.  The Veteran testified that he had suicidal ideation.  He testified that he had problems with concentration.  The Veteran testified that he received mental health treatment through VA.

Pursuant to the Board's December 2009 remand instructions, the Veteran was afforded another VA examination in February 2010.  The examiner noted that the claims file was reviewed.  During the examination, the Veteran reported that he received outpatient treatment for his PTSD.  The Veteran reported that he was divorced.  He reported that the majority of his family lived in another state, and that he had a good relationship with them and talks with his brothers and sisters approximately once a month.  He reported that he had one son pass away in 2007 and that his other son lived in the area, and that they got along well.  The Veteran reported that he did not have a social life or close friends, but that he had acquaintances.  He reported that he hated being in crowds because he gets overwhelmed and cannot wait to get out of them, and that even lines cause him stress.  The Veteran reported that his activity and leisure pursuit was watching television.  The Veteran denied a history of violence/assaultiveness and suicide attempts, but reported suicidal thoughts without any plan or intent.  He denied homicidal thoughts.  The Veteran reported that he drank alcohol three or four times per week, and that when he drank it was eight to ten cans of beer at a time.  He reported that he initially drank to help relax, but that now it interfered with his sleep.  He reported experiencing depression and crying spells.  The Veteran reported experiencing sleep impairment, which included having a difficult time getting to sleep, and that once asleep he could not stay asleep and had regular nightmares.  He also reported feeling tired during the day.  The Veteran denied experiencing hallucinations and panic attacks.  The Veteran reported that he was currently unemployed for less than one year, but that he had not retired.  He reported that he was unemployed because he believed that he was not fit to be around people anymore, both physically and mentally.

With regard to PTSD symptoms, the Veteran reported experiencing recurrent and intrusive distressing recollections and dreams of the event, including images, thoughts, or perceptions.  The Veteran reported intense psychological distress with exposure to internal or external cues that symbolize or resemble an aspect of the traumatic event, as well as physiological reactivity on exposure to internal or external cues that symbolize or resemble an aspect of the traumatic event.  The Veteran reported taking efforts to avoid thoughts, feelings, or conversations associated with the trauma.  He reported taking efforts to avoid activities, places, or people that arouse recollections of the trauma.  He reported an inability to recall an important aspect of the trauma.  He also reported markedly diminished interest or participation in significant activities, and feelings of detachment or estrangement from others.  The Veteran reported having a restricted range of affect and a sense of a foreshortened future.  The Veteran reported difficulty falling or staying asleep, irritability or outbursts of anger, difficulty concentrating, hypervigilance, and an exaggerated startle response.  The Veteran reported that the onset of his symptoms was chronic.  The examiner found that the Veteran's PTSD symptoms were chronic, daily, and most were severe; also, they negatively impacted his social and occupational functioning.  The Veteran denied experiencing any remissions.  The Veteran reported that he had to turn over his business because he could not deal with being in the public anymore.

The examiner found that the Veteran was appropriately and casually dressed.  The Veteran's psychomotor activity and speech were unremarkable.  The Veteran's attitude was cooperative and relaxed.  His affect was blunted and his mood was dysphoric.  The Veteran was easily distracted; however, he willingly completed tasks, but he could not complete serial 7s accurately.  The Veteran was oriented to person, time, and place.  The Veteran's thought process was unremarkable.  The Veteran reported suicidal ideation.  The Veteran denied delusions.  The examiner found that the Veteran was able to understand the outcome of his behavior and that he had a problem.  The examiner found the Veteran to have average intelligence.  The examiner found that the Veteran did not have inappropriate or obsessive/ritualistic behavior.  The Veteran interpreted proverbs appropriately.  His impulse control was good.  The examiner found that there were some problems with activities of daily living, including moderate problems with grooming, and slight problems with shopping and bathing.  The Veteran's remote and immediate memory was normal, but his recent memory was mildly impaired.  The examiner diagnosed the Veteran with PTSD and alcohol abuse.  The examiner assigned a GAF score of 50.

The examiner also included comments concerning the Veteran's functional status and quality of life.  The examiner stated that the Veteran would forget about a customer's reservation, as well as start to do something and then forget what he was doing.  The Veteran did not like being around people, which is not good for a public type occupation.  When around others, the Veteran would get anxious.  The Veteran was more socially isolated.  The Veteran was depressed and disheveled in appearance.  The Veteran had frequent lapses in his memory.  The Veteran spends his days watching television and had no hobbies and did not go out unless he is required.  The examiner noted that the Veteran reported all symptoms of PTSD, with most of them severe and negatively impacting his ability to work.  The Veteran reported that he had to turn over his work to someone else because he was having a more difficult time being in the public due to his anxiety.  The examiner found that the Veteran had total occupational and social impairment due to PTSD signs and symptoms.

The Board has considered the Veteran's contentions carefully.  There is no doubt that the Veteran's service-connected PTSD results in impairment.  Nevertheless, the Board must apply the regulatory criteria for assigning ratings for PTSD.  In this case, competent medical evidence offering detailed medical findings and specialized determinations pertinent to the rating criteria are the most probative evidence with regard to evaluating the Veteran's PTSD.  The Board has determined that the Veteran is not entitled to more than a 70 percent disability rating under the rating criteria applicable.

In this case, the Board notes that the preponderance of the evidence is against a finding of total occupational and social impairment so to warrant a disability rating of 100 percent.  The Board does acknowledge that the February 2010 examiner commented that there was total occupational and social impairment.  However, the totality of the evidence does not show that the Veteran exhibits the types of symptoms listed as examples for a 100 percent schedular rating.  Rather, the evidence shows that the Veteran exhibits symptoms listed under the criteria for a 50 percent as well as a 70 percent rating.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.  For example, the Veteran's symptoms listed under the criteria for a 50 percent rating include flattened affect, impairment of short- and long-term memory; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  The Veteran's symptoms listed under the criteria for a 70 percent rating include: occupational and social impairment, with deficiencies in most areas, such as work, family relations, thinking or mood, due to such symptoms as: suicidal ideation; impaired impulse control (but without periods of violence); and difficulty in adapting to stressful circumstances (including work or work like setting).

To be assigned a rating in excess of 70 percent, the Veteran must suffer from total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

Although the Veteran attempted to show that his PTSD warranted a 100 percent rating, the overall objective medical evidence of record showed that the Veteran did not exhibit deficiencies in most areas outlined as samples of the types of symptoms which would warrant a 100 percent rating under Diagnostic Code 9411.  Significantly, the Board notes that the August 2007, November 2008, and February 2010 VA examinations do not show that the Veteran had gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  In addition, the Board notes it does not appear that the Veteran is unable to maintain minimal personal hygiene, and his PTSD does not affect his ability to function independently.  The Veteran is able to maintain relationships with some of his relatives, and is able to perform basic activities of daily living.  Moreover, the medical evidence does not show that the Veteran's speech was illogical, obscure or irrelevant.  Overall, the medical evidence showed that the Veteran was alert and oriented to time, place, and person.  Thus, again, the objective characteristics described do not meet the criteria for a 100 percent disability rating under Diagnostic Code 9411.

The Board also recognizes that the Veteran has received a range of GAF scores.  The Veteran was assigned a GAF score of 45 during a December 2006 VA treatment session and 50 during the February 2010 VA examination, which is indicative of serious symptoms (e.g. suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  However, the Veteran also received a GAF score of 52 during the August 2007 VA examination and 51 during the November 2008 VA examination, and.  These scores are indicative of moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  Nevertheless, the Board notes that a GAF score reflects merely an examiner's opinion of functioning levels and in essence represents an examiner's characterization of the level of disability that by regulation is not, alone, determinative of the appropriate disability rating.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996).  It is noted that a disability rating depends on evaluation of all the evidence, and an examiner's classification of the level of a psychiatric impairment, by words or by a GAF score, is to be considered but is not determinative of the percentage disability rating to be assigned.  38 C.F.R. § 4.126; VAOPGCPREC 10-95 (1995).

The Board finds that the demonstrated symptomatology does not show persuasively that the regulatory criteria for a 100 percent rating for PTSD have been met for the period on appeal.  In other words, the criteria for a 70 percent rating appear to describe more accurately the Veteran's level of occupational and social impairment due to his PTSD.   Under the circumstances, the Board ultimately finds that the Veteran's PTSD symptoms do not result in a disability picture which more nearly approximates the criteria for a rating in excess of 70 percent under Diagnostic Code 9411.

In addition, staged ratings are not applicable since at no point did the Veteran's PTSD even remotely approximate the criteria for a rating greater than 70 percent.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Board also recognizes that the Veteran and the record may be understood to suggest impact of the service-connected PTSD on the Veteran's work functioning.  In this regard, the Board notes that it has referred to issue of entitlement to a TDIU to the RO, as stated in the Introduction of this decision.  Therefore, Board finds that the further consideration of the question of employability is not required at this time.

In general, the schedular disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The application of such schedular criteria was discussed in great detail above.  To accord justice in an exceptional case where the schedular standards are found to be inadequate, the RO is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1).

The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  Id.  The Court has held that the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court further held that the Board must address referral under 38 C.F.R. § 3.321(b)(1) only where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  Either the RO or the Board must first determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.

If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

In this case, the medical evidence and the symptoms described by the Veteran fit within the criteria found in Diagnostic Code 9411.  In short, the rating criteria contemplate not only his symptoms but the severity of his disability.  For these reasons, referral for extraschedular consideration is not warranted. 

In making this determination, the Board has considered the provisions of 38 U.S.C.A. § 5107(b) and 38 C.F.R. § 4.3, but there is not such a state of approximate balance of the positive evidence with the negative evidence to otherwise warrant a favorable decision.


ORDER

Entitlement to a disability rating greater than 70 percent for PTSD is not warranted.  To this extent, the appeal is denied.


REMAND

The Board acknowledges the judicial holding in Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009) in which the United States Court of Appeals for Veterans Claims held that a request for a total rating based on individual unemployability (TDIU), whether expressly raised by the Veteran or reasonably raised by the record, is not a separate 'claim' for benefits, but rather, can be part of a claim for increased compensation.  In other words, if the claimant or the evidence of record reasonably raises the question of whether the Veteran is unemployable due to a disability for which an increased rating is sought, then part and parcel with the increased rating claim is the issue whether a TDIU is warranted as a result of that disability.  In the present case, recent evidence suggests that the Veteran may now be unemployed due to his PTSD.  VA's Appeals Management Center noted in a January 2011 memorandum that there was now an inferred TDIU issue which needed to be developed and adjudicated.  As the TDIU issue is to be considered part of the claim for an increased rating, the Board believes the proper action is to remand the issue to the RO. 

Accordingly, the case is REMANDED to the RO for the following actions:

1.  The RO should take appropriate action to furnish VCAA notice to the Veteran regarding the inferred TDIU claim. 

2.  The RO should then take appropriate action to develop and adjudicate the TDIU issue.  If the issue is denied, then the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United 

States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


